DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-3, 5-10, 12-17, and 19-21 are presented for examination. Claims 4, 11, and 18 are canceled.
                                                             
Response to Arguments
3.	Applicant’s argument filed on 06/23/2022 with respect claims 1-3, 5-10, 12-17, and 19-21 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-3, 5-10,12-17, and 19-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Bauchot et al. (U.S. PN: 2010/0111085) in view of Ryle et al. (U.S. PN: 7,653,526) “herein after as Ryle.”

As per claim 1:
Bauchot substantially teaches or discloses an apparatus comprising (see abstract, and Fig. 8): media access control circuitry to process a plurality of frames received from a network, the plurality of frames to be received over a N-byte data bus (see paragraph [0144], herein FIG. 8 depicts the receiver part algorithm of the Network Interface Controller for each incoming MAC frame, and Fig. 8, step 800), the media access control circuitry to drop a received runt frame prior to verification of a cyclic redundancy check for the received runt frame (see paragraphs [0147-148], herein At step 820, CRC is calculated using the data part as well as the header. Said calculated CRC is compared to the received CRC which has been appended to the frame. If both CRC's match, then the process continues at step 825; else an error count is incremented 890 and the frame is discarded 895. At step 825, a checking on the frame size is performed. Any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt", In most cases, such frames arise from a collision, and while they indicate an illegal reception, they may be observed on correctly functioning networks. In the same manner any frame which is received and which is greater than the maximum frame size which is 1518 bytes (1500 bytes of data), is called a "giant". In all cases (runt or giant frames), if the size is not valid, an error count is incremented 890 and the frame is discarded 895, and Fig.8).

Bauchot does not explicitly teach to drop a received runt frame prior to verification of a cyclic redundancy check for the received runt frame.
However, Ryle in same field of endeavor teaches to drop a received runt frame prior to verification of a cyclic redundancy check for the received runt frame (see  column 5, lines 63-67 and column 6, lines 1-4, herein  Certain frames are discarded at the ingress port (step 82). These include, frames which are undersized (e.g., less than 64 bytes (standard minimum Ethernet frame requirement) (step 76). Also, frames which are oversized (e.g., greater than 1548 bytes (or 16K bytes, depending on the ingress card configuration) may be discarded (step 78). Frames which fail the Ethernet CRC check at the ingress port (i.e., received corrupted frames) will also be discarded, along with any other invalid Ethernet frames (step 80), and Fig. 9 steps 76, 80, and 82).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the network system of Bauchot with the teachings of Ryle by dropping a received runt frame prior to verification of a cyclic redundancy check for the received runt frame.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the dropping a received runt frame prior to verification of a cyclic redundancy check for the received runt frame would have reduced the processing time and improved data reliability.



As per claim 2:
Bauchot teaches that wherein the media access control circuitry further comprising: a counter to track received runt frames and received underside frames (see paragraph [0148], any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt"). 

As per claim 3:
Bauchot teaches that wherein the counter to track the received undersized frames with a valid cyclic redundancy check and the received runt frames with an invalid cyclic redundancy check (see paragraph [0148], herein such frames arise from a collision, and while they indicate an illegal reception, they may be observed on correctly functioning networks. In the same manner any frame which is received and which is greater than the maximum frame size which is 1518 bytes (1500 bytes of data), is called a "giant". In all cases (runt or giant frames), if the size is not valid, an error count is incremented 890 and the frame is discarded 895, and Fig. 8). 

As per claim 5:
Bauchot teaches that wherein the received runt frame has 64 or less bytes and N is 256 (see paragraph [0148], any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt"). 

As per claim 6:
Bauchot teaches that wherein the received undersized frames have a valid cyclic redundancy check (see paragraphs [0147-0149], herein CRC is calculated using the data part as well as the header. Said calculated CRC is compared to the received CRC which has been appended to the frame. If both CRC's match, then the process continues at step 825; else an error count is incremented 890 and the frame is discarded 895. At step 825, a checking on the frame size is performed. Any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt". In most cases, such frames arise from a collision, and while they indicate an illegal reception, they may be observed on correctly functioning networks. In the same manner any frame which is received and which is greater than the maximum frame size which is 1518 bytes (1500 bytes of data), is called a "giant". In all cases (runt or giant frames), if the size is not valid, an error count is incremented 890 and the frame is discarded 895. If the size of the frame is valid, then control is given to step 830). 

As per claim 7:
Bauchot teaches that wherein the received runt frame has an invalid cyclic redundancy check (see paragraphs [0147-0148], herein CRC is calculated using the data part as well as the header. Said calculated CRC is compared to the received CRC which has been appended to the frame. If both CRC's match, then the process continues at step 825; else an error count is incremented 890 and the frame is discarded 895. [0148] At step 825, a checking on the frame size is performed. Any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt". In most cases, such frames arise from a collision, and while they indicate an illegal reception, they may be observed on correctly functioning networks. In the same manner any frame which is received and which is greater than the maximum frame size which is 1518 bytes (1500 bytes of data), is called a "giant". In all cases (runt or giant frames), if the size is not valid, an error count is incremented 890 and the frame is discarded 895). 

As per claim 8:
Bauchot substantially teaches or discloses a method comprising (see abstract, and Fig. 8): receiving a plurality of frames from a network; processing, by media access control circuitry, the plurality of frames received on a N-byte data bus (see paragraph [0144], herein FIG. 8 depicts the receiver part algorithm of the Network Interface Controller for each incoming MAC frame, and Fig. 8, step 800); and dropping, by the media access control circuitry, a received runt frame to verification of a cyclic redundancy check for the received runt frame (see paragraphs [0147-148], herein At step 820, CRC is calculated using the data part as well as the header. Said calculated CRC is compared to the received CRC which has been appended to the frame. If both CRC's match, then the process continues at step 825; else an error count is incremented 890 and the frame is discarded 895. At step 825, a checking on the frame size is performed. Any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt", In most cases, such frames arise from a collision, and while they indicate an illegal reception, they may be observed on correctly functioning networks. In the same manner any frame which is received and which is greater than the maximum frame size which is 1518 bytes (1500 bytes of data), is called a "giant". In all cases (runt or giant frames), if the size is not valid, an error count is incremented 890 and the frame is discarded 895, and Fig.8).
Bauchot does not explicitly teach dropping a received runt frame prior to verification of a cyclic redundancy check for the received runt frame.
However, Ryle in same field of endeavor teaches dropping a received runt frame prior to verification of a cyclic redundancy check for the received runt frame (see  column 5, lines 63-67 and column 6, lines 1-4, herein  Certain frames are discarded at the ingress port (step 82). These include, frames which are undersized (e.g., less than 64 bytes (standard minimum Ethernet frame requirement) (step 76). Also, frames which are oversized (e.g., greater than 1548 bytes (or 16K bytes, depending on the ingress card configuration) may be discarded (step 78). Frames which fail the Ethernet CRC check at the ingress port (i.e., received corrupted frames) will also be discarded, along with any other invalid Ethernet frames (step 80), and Fig. 9 steps 76, 80, and 82).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the network system of Bauchot with the teachings of Ryle by dropping a received runt frame prior to verification of a cyclic redundancy check for the received runt frame.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the dropping a received runt frame prior to verification of a cyclic redundancy check for the received runt frame would have reduced the processing time and improved data reliability.

As per claim 9:
Bauchot teaches that tracking, by the media access control circuitry, a number of received runt and received undersized frames (see paragraph [0148], any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt").



As per claim 10:
Bauchot teaches that wherein the media access control circuitry to track received undersized frames with a valid cyclic redundancy check and received runt frames with an invalid cyclic redundancy check (see paragraph [0148], herein such frames arise from a collision, and while they indicate an illegal reception, they may be observed on correctly functioning networks. In the same manner any frame which is received and which is greater than the maximum frame size which is 1518 bytes (1500 bytes of data), is called a "giant". In all cases (runt or giant frames), if the size is not valid, an error count is incremented 890 and the frame is discarded 895, and Fig. 8).

As per claim 12:
Bauchot teaches that wherein the received rut frame has 64 or less bytes and N is 256 (see paragraph [0148], any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt").

As per claim 13:
Bauchot teaches that wherein the undersized received frames have a valid cyclic redundancy check  (see paragraphs [0147-0149], herein CRC is calculated using the data part as well as the header. Said calculated CRC is compared to the received CRC which has been appended to the frame. If both CRC's match, then the process continues at step 825; else an error count is incremented 890 and the frame is discarded 895. At step 825, a checking on the frame size is performed. Any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt". In most cases, such frames arise from a collision, and while they indicate an illegal reception, they may be observed on correctly functioning networks. In the same manner any frame which is received and which is greater than the maximum frame size which is 1518 bytes (1500 bytes of data), is called a "giant". In all cases (runt or giant frames), if the size is not valid, an error count is incremented 890 and the frame is discarded 895. If the size of the frame is valid, then control is given to step 830).

As per claim 14:
Bauchot teaches that wherein the received runt frame have an invalid cyclic redundancy check (see paragraphs [0147-0148], herein CRC is calculated using the data part as well as the header. Said calculated CRC is compared to the received CRC which has been appended to the frame. If both CRC's match, then the process continues at step 825; else an error count is incremented 890 and the frame is discarded 895. [0148] At step 825, a checking on the frame size is performed. Any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt". In most cases, such frames arise from a collision, and while they indicate an illegal reception, they may be observed on correctly functioning networks. In the same manner any frame which is received and which is greater than the maximum frame size which is 1518 bytes (1500 bytes of data), is called a "giant". In all cases (runt or giant frames), if the size is not valid, an error count is incremented 890 and the frame is discarded 895).

As per claim 15:
Bauchot substantially teaches or discloses a system comprising: Physical Layer circuitry, including, a receiver port including receiver circuitry for one or more lanes to receive a plurality of frames from a network (see paragraph [0144], herein FIG. 8 depicts the receiver part algorithm of the Network Interface Controller for each incoming MAC frame, and Fig. 8, step 800); and media access control circuitry communicatively coupled to the Physical Layer circuitry (see paragraph [0096], herein  the Medium Access Control (MAC) protocol is used. The MAC protocol encapsulates the payload data (IP frame) according to the topology of the physical network traveled.), to process the plurality of frames received from the network, the plurality of frames to be received over a N-byte data bus (see paragraph [0144], herein FIG. 8 depicts the receiver part algorithm of the Network Interface Controller for each incoming MAC frame, and Fig. 8, step 800), the media access control circuitry to drop a received runt frame to verification of a cyclic redundancy check for the received runt frame (see paragraphs [0147-148], herein At step 820, CRC is calculated using the data part as well as the header. Said calculated CRC is compared to the received CRC which has been appended to the frame. If both CRC's match, then the process continues at step 825; else an error count is incremented 890 and the frame is discarded 895. At step 825, a checking on the frame size is performed. Any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt", In most cases, such frames arise from a collision, and while they indicate an illegal reception, they may be observed on correctly functioning networks. In the same manner any frame which is received and which is greater than the maximum frame size which is 1518 bytes (1500 bytes of data), is called a "giant". In all cases (runt or giant frames), if the size is not valid, an error count is incremented 890 and the frame is discarded 895, and Fig.8).
Bauchot does not explicitly teach to drop a received runt frame prior to verification of a cyclic redundancy check for the received runt frame.
However, Ryle in same field of endeavor teaches to drop a received runt frame prior to verification of a cyclic redundancy check for the received runt frame (see  column 5, lines 63-67 and column 6, lines 1-4, herein  Certain frames are discarded at the ingress port (step 82). These include, frames which are undersized (e.g., less than 64 bytes (standard minimum Ethernet frame requirement) (step 76). Also, frames which are oversized (e.g., greater than 1548 bytes (or 16K bytes, depending on the ingress card configuration) may be discarded (step 78). Frames which fail the Ethernet CRC check at the ingress port (i.e., received corrupted frames) will also be discarded, along with any other invalid Ethernet frames (step 80), and Fig. 9 steps 76, 80, and 82).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the network system of Bauchot with the teachings of Ryle by dropping a received runt frame prior to verification of a cyclic redundancy check for the received runt frame.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the dropping a received runt frame prior to verification of a cyclic redundancy check for the received runt frame would have reduced the processing time and improved data reliability.

As per claim 16:
Bauchot teaches that wherein the media access control circuitry further comprising: a counter to track received runt frames and received undersized frames (see paragraph [0148], any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt").

As per claim 17:
Bauchot teaches that wherein the counter to track received undersized frames with a valid cyclic redundancy check and received runt frames with an invalid cyclic redundancy check (see paragraph [0034], herein the packet includes an LCRC field 302 that is used at the receiving end to ensure that the data that was received is not corrupted. Here, the entire expanse of the 256 bytes of data that is received at the receiving end is buffered and a CRC calculation is executed on the buffered data. If the calculated CRC from the buffered received data matches the content of the LCRC field 302 that was included in the packet, the payload is deemed not corrupted and an error flag is not raised).

As per claim 19:
Bauchot teaches that wherein the received run frame has 64 or less bytes and N is 256 (see paragraph [0148], any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt").

As per claim 20:
Bauchot teaches that wherein the received undersized frames have  a valid cyclic redundancy check  (see paragraphs [0147-0149], herein CRC is calculated using the data part as well as the header. Said calculated CRC is compared to the received CRC which has been appended to the frame. If both CRC's match, then the process continues at step 825; else an error count is incremented 890 and the frame is discarded 895. At step 825, a checking on the frame size is performed. Any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt". In most cases, such frames arise from a collision, and while they indicate an illegal reception, they may be observed on correctly functioning networks. In the same manner any frame which is received and which is greater than the maximum frame size which is 1518 bytes (1500 bytes of data), is called a "giant". In all cases (runt or giant frames), if the size is not valid, an error count is incremented 890 and the frame is discarded 895. If the size of the frame is valid, then control is given to step 830).

As per claim 21:
Bauchot teaches that wherein the received runt frames have an invalid cyclic redundancy check (see paragraphs [0147-0148], herein CRC is calculated using the data part as well as the header. Said calculated CRC is compared to the received CRC which has been appended to the frame. If both CRC's match, then the process continues at step 825; else an error count is incremented 890 and the frame is discarded 895. [0148] At step 825, a checking on the frame size is performed. Any frame which is received and which is less than 64 bytes (46 bytes of data) is illegal, and is called a "runt". In most cases, such frames arise from a collision, and while they indicate an illegal reception, they may be observed on correctly functioning networks. In the same manner any frame which is received and which is greater than the maximum frame size which is 1518 bytes (1500 bytes of data), is called a "giant". In all cases (runt or giant frames), if the size is not valid, an error count is incremented 890 and the frame is discarded 895).

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 

 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112